Watson, Judge:
Upon the basis of plaintiffs’ Motion for Voluntary Dismissal under Rule 41(a)(2) and plaintiffs’ memorandum in support thereof, together with defendants’ conáent thereto and sup*49porting memorandum, as well as the lack of objection from defendants-intervenors, it is hereby
Ordered that the above-captioned civil actions are dismissed and that the decisions, orders and judgments that have been rendered therein are vacated as moot.
This dismissal is without prejudice to plaintiffs’ right to litigate any or all of the issues covered by the complaints that have been filed in the dismissed cases. The parties will bear their own costs.